Order entered September 29, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00629-CR

                         VINCENT REED MCCAULEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 9
                                  Dallas County, Texas
                         Trial Court Cause No. MB13-45533-K

                                           ORDER
       The Court GRANTS appellant’s September 25, 2015 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE